DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 16-19 are pending in the application.  Claims 1-15 have been cancelled.
Amendments to the claim 16, filed on 25 August 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 25 August 2022, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants’ arguments and amendments to the claims.
Applicants' arguments in the response filed 25 August 2022, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and amendments to the claims.

Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Beall et al. (US 2016/0102010 A1):  The indicated prior art, while providing for --a three dimensional glass ceramic article--; does not provide any disclosure or teachings for a person to have made the article --with a thickness between 0.1 mm and 2 mm, comprising a birefringence less than 5.0 nm--.  (In the instant case, the allowable subject matter pertains to "a three dimensional glass ceramic article having a thickness between 0.1 mm and 2 mm with a birefringence of less than 5.0 nm".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Beall with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Beall in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781